Examiner’s Amendment
In communication with Applicant Representative on 09/02/22, during Examiner Initiated Interview, Attorney for Applicant, Mr. Edward H. Keusters, Registration Number 28,870 gave authorization for the following Examiner’s Amendment.


In the claims:

In claim 1 at line 6 after the phrase “the read circuit,”
	Delete “and”
In claim 1 at line 13, after the word “elapsed” 
	Delete “, wherein”
	Insert --; and 
a feedback control circuit configured to control the current, wherein—


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Applicant claims apparatus, wherein the apparatus as in claim 1 comprises a write circuit, a read circuit, a signal output circuit, a sequence control circuit, and a feedback control circuit.  The feedback control circuit is configured to control the current, wherein the feedback control circuit is configured to compare a discrete value resulting from a binary signal generated based on the magnetization, with a threshold, and in a case where the discrete value is lower than the threshold, the feedback control circuit is configured to control the current supplied by the write circuit so that the discrete value increases, in a case where the discrete value is higher than the threshold, the feedback control circuit is configured to control the current supplied the write circuit so that the discrete value decreases, and in a case where the discrete value is equal to the threshold or within an error range of the threshold, the feedback control circuit is configured to maintain the current supplied by the write circuit.

Examiner is persuaded by Applicant arguments with respect to prior art on record, specifically Oosawa, not disclosing  and in a case where the discrete value is equal to the threshold or within an error range of the threshold, the feedback control circuit is configured to maintain the current supplied by the write circuit. (Remarks filed 07/12/22 p. 9-8-9).  
Furthermore, none of the art of record disclose the limitation in combination with the remaining limitations and in a case where the discrete value is equal to the threshold or within an error range of the threshold, the feedback control circuit is configured to maintain the current supplied by the write circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182